BY THE COURT
Upon this state of the record and upon the issues made up by answer of plaintiff in error Hussman, the cause came on for trial to the Hon. Robert Patterson, Judge of the Court of Common Pleas, who after consideration handed down an extended written opinion, wherein is set forth practically all the cases in Ohio on the subject *492matter involved. The determination of the trial judge is that the Morris machine is not a gambling device per se; that if it be used as a gambling device in violation of the restrictions appearing upon the copyrighted plate on the machine it can not legally be confiscated unless and until it appear that Mr. Morris had knowledge of its illegal use by the merchant vendee.
We are in accord with the judgment and decision of Judge Patterson and in view of the extended presentation of authority appearing in his written opinion we shall not attempt to restate the cases therein appearing.
The concluding paragraph of the entry of injunction approved by the trial court is very broad in its scope, but as the form thereof is not questioned by counsel for plaintiff in error, we assume that reliance is had upon the general claim that the court had no right to grant any injunctive relief.
No error appearing in this record to the prejudice of plaintiffs in error the judgment will be affirmed.
ALLREAD, PJ, HORNBECK and KUNKLE, JJ, concur.